           Case 1:18-cr-00328-KPF Document 286 Filed 09/18/19 Page 1 of 2
                                            U.S. Department of Justice
  [Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building



MEMO ENDORSED
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                        September 17, 2019

  VIA CM/ECF
  The Honorable Katherine Polk Failla
  United States District Judge
  Southern District of New York
  40 Foley Square
  New York, New York 10007

                 Re:    United States v. Anilesh Ahuja
                        S1 18 Cr. 328 (KPF)

  Dear Judge Failla:

                  The Government respectfully writes in response to defendant Anilesh Ahuja’s letter
  motion, dated September 16, 2019, requesting that the Court direct the Government to provide the
  defense a copy of the PowerPoint slides shown to the jury during the Government’s summation.
  (Dkt. 283). The Government asked defense counsel about the purpose of the request, and we were
  advised only that the defense believes the PowerPoint should be part of the record. Without a
  better understanding of the purpose of the request and without any proffer that the request is
  tethered to a future motion, the Government opposed, and continues to oppose, the request. The
  Government does not contend that the slides that were shown to the jury are privileged. Instead,
  because the slides are simply attorney-generated work product rather than exhibits or
  demonstratives, the Government respectfully opposes the request to produce them absent an
  understanding of the basis on which they are sought.

                                                        Respectfully submitted,

                                                        AUDREY STRAUSS
                                                        Attorney for the United States
                                                        Acting Under Authority Conferred by
                                                        28 U.S.C. § 515


                                                  By:      /s
                                                        Andrea M. Griswold
                                                        Joshua A. Naftalis
                                                        Max Nicholas
                                                        Assistant United States Attorneys
                                                        (212) 637-1205/2310/1565
      Case 1:18-cr-00328-KPF Document 286 Filed 09/18/19 Page 2 of 2



The Court is in receipt of Defendants' September 16, 2019
letter (Dkt. #283), and the Government's September 17, 2019
response. (Dkt. #285). While the Court agrees with the
Government that the Government's PowerPoint presentation is
not evidence, and indeed instructed the jury as much, the
Court does not see a reason why the Government should refuse to
turn it over to Defendants. The Court does not contemplate
making the PowerPoint presentation part of the record in this
case. However, the Government is ordered to provide Defendants
with either a PDF or paper copy of that presentation. The
Government may strip all metadata from the presentation and
provide to Defendants only the slides presented at trial.




Dated: September 18, 2019               SO ORDERED.
       New York, New York




                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
